Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF FUNDS SUPPLEMENT NO. 1 Dated October 15, 2009 to the Bond Index Fund September 14, 2009 Institutional Class Prospectus REVISION TO INSTITUTIONAL CLASS ELIGIBILITY FOR THE BOND INDEX FUND (THE FUND) With respect to investors that are required to make a minimum initial investment in the Fund, such minimum is $10 million, not $2 million. Thus, the first sentence of the first full paragraph on page 17 of the Prospectus should be replaced with the following: With respect to the categories of investors listed below, a $10 million minimum initial investment is required to purchase Institutional Class shares of the
